The opinion of the court was filed
Pise Cukia.u.
Trial by jury was waived, and this case submitted to the court under the Act of Assembly. Within the term of five years absolutely stipulated by the lease, the plaintiff in error, who was the assignee thereof, elected to hold the px-emises for the further term of ten years, as by the terms of the lease he was authorized to do. The main conteutioix ai'ises under the subsequent verbal agreement between the parties relating to the reduction of rent. The court found it to be without considera*412ti'on, and therefore-not binding on the defendant in error. It also found-as.a fact.under conflicting evidence that the reduc* tion in the rent was intended to be temporary, and not to continue until the end of the lease. Without deciding on the correctness of the legal conclusion that the agreement was without consideration, yet if it was understood to be temporary only, that fact sustains the judgment. The finding of fact by the court is entitled to as much weight as the- verdict of a jury. If a jury had arrived at the same conclusion that the court has on the same evidence, the verdict ought not to be disturbed. This finding of fact, appears to be supported by the evidence and controls the case.
Judgment affirmed.